DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/21/2019 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Objections
4.	Claim 8 is objected to because of the following informalities: 
 	Claim 8, line 1: the limitation of “An global shutter image sensor…” should be replaced with “A global shutter image sensor…” Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hynecek (US-PGPUB 2020/0043968).
 	Regarding claim 8, Hynecek discloses an global shutter image sensor (Image sensor 145; see fig. 1 and paragraphs 0015, 0020, 0038-0040, 0045 and abstract) comprising: 
 	a photodiode (Photodetector 201; see figs. 2-3 and paragraphs 0018-0019) disposed in a well region of a semiconductor substrate (substrate 301, see fig. 3 and paragraph 0029) the photodiode configured to generate electron-hole pairs when exposed to an illumination (Photodetector 201 converts light into electric charge consisting of electrons and holes (electron-hole pairs); see figs. 2-3 and paragraph 0019); 
 	a trench surrounding the well region (items 304, 305; see fig. 3 and paragraph 0034); 
 	an electron storage area disposed in the well region to store the electrons generated at the photodiode during the illumination (The electrons are temporarily 
 	a transfer gate (Transfer device 203; see fig. 2) configured to transfer the electrons generated at the photodiode to the electron storage area (see paragraph 0020); 
 	a hole storage area disposed within the trench and configured to store the holes generated at the photodiode during the illumination (Integrated holes are used for the detection of all levels of illumination signal and the corresponding hole charge is stored in the vertically-oriented deep trench isolation capacitors; see paragraph 0038); 
 	a first capacitor coupled between the well region and the hole storage area (Capacitor 209; see figs. 2-3); 
 	a second capacitor coupled between the hole storage area and a first reference potential node (Capacitor 220; see figs. 2-3 and paragraph 0026); and 
 	read node coupled to the electron storage area and the hole storage area (The second portion 245 of the pixel circuit 200 operates as a readout circuit; see fig. 2 and paragraph 0022), 
 	wherein the sensor comprises an array of pixels (Sensor 145 can comprise an array of pixel circuits; see paragraphs 0015, 0018, 0029) in which each pixel in the array comprises a corresponding one of the photodiode, the trench, the electron storage area, the transfer gate, the hole storage area, the first capacitor, the second capacitor, and the read node (see figs. 2-3).

claim 9, Hynecek discloses everything claimed as applied above (see claim 8). In addition, Hynecek discloses each pixel in the array of pixels further comprises: a first transistor coupled between the first reference potential node and the well region (Transistor 207; see fig. 2 and paragraph 0026); and a second transistor coupled between the hole storage area and a second reference potential node (Transistor 203; see fig. 2).  

 	Regarding claim 10, Hynecek discloses everything claimed as applied above (see claim 8). In addition, Hynecek discloses each pixel in the array of pixels further comprises: a third capacitor coupled between the well region and a read node (Capacitor 215; see figs. 2-3 and paragraphs 0044, 0025).

 	Regarding claim 11, Hynecek discloses everything claimed as applied above (see claim 8). In addition, Hynecek discloses the trench is lined with an insulating material that forms a capacitor dielectric for the first capacitor, and wherein the trench is filled with a semiconductor filling material that forms the hole storage area (The pixel body region 325 is isolated from a neighboring pixel body by a deep trench isolation region 304 that is filled with a doped polysilicon material, tungsten, or any other suitable conductive material. A third oxide layer 305 may be disposed on the interior walls of the deep trench isolation region 304 to isolate the doped polysilicon material from the pixel body region 325; see fig. 3 and paragraph 0034). 


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 1, 3-4, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hynecek (US-PGPUB 2020/0043968) in view of Wada et al. (US-PGPUB 2017/0170227). 
 	Regarding claim 1, Hynecek discloses an integrated image sensor (Image sensor 145; see fig. 1 and paragraph 0015) comprising an array of pixels (Sensor 145 can comprise an array of pixel circuits; see paragraphs 0015, 0018, 0029) in which each pixel comprises: 
 	a photosensitive area configured to integrate a luminous signal by generating electron-hole pairs (Photodetector 201 converts light into electric charge consisting of electrons and holes (electron-hole pairs); see figs. 2-3 and paragraph 0019), so as to form a first signal representative of the number of electrons in the generated electron-
 	a first circuit portion configured to store the first signal sheltered from light (The electrons are temporarily stored in the photodetector 201 and then transferred to drain via line 216; see paragraph 0038); 
	a second circuit portion configured to store the second signal sheltered from light (Integrated holes are used for the detection of all levels of illumination signal and the corresponding hole charge is stored in the vertically-oriented deep trench isolation capacitors; see paragraph 0038), 
 	wherein the integrated image sensor is tailored to operate in a global shutter control mode (see paragraphs 0020, 0038-0040, 0045 and abstract). 
  	However, Hynecek fails to expressly disclose a third circuit portion configured to read the first signal and the second signal and able to perform combination operations between the first signal and the second signal so as to generate a combined signal representative of an image, 
	On the other hand, Wada discloses a third circuit portion configured to read the first signal and the second signal and able to perform combination operations between the first signal and the second signal so as to generate a combined signal representative of an image (The recombination unit 15 causes recombination of the holes of the hole holding unit 13 with the electrons of the electron holding unit 14. As a result, the electrons corresponding to the reflected light among the reflected light and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hynecek and Wada to provide a third circuit portion configured to read the first signal and the second signal and able to perform combination operations between the first signal and the second signal so as to generate a combined signal representative of an image for the purpose of obtaining a signal corresponding to the reflected light among the reflected light and the environment light, which is advantageous to perform the focusing based on the TOF method at a high accuracy (see paragraph 0005 of Wada). 

 	Regarding claim 3, Hynecek and Wada disclose everything claimed as applied above (see claim 1). In addition, Hynecek discloses the second circuit portion includes a hole storage area that is electrically isolated from the photosensitive area and configured to receive the second signal through a capacitive effect (The corresponding hole charge is stored in the vertically-oriented deep trench isolation capacitors; see paragraph 0038. See capacitor 209 in fig. 9 and trench isolation capacitors 304, 305 in fig. 3). 
 	However, Hynecek fails to expressly disclose the third circuit portion including a read node and processing circuit that are configured to read, code and combine the first signal and the second signal. 
 	Nonetheless, Wada discloses disclose the third circuit portion including a read node and processing circuit that are configured to read, code and combine the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hynecek and Wada to provide the third circuit portion being configured to receive the second signal through a capacitive effect, the third circuit portion including a read node and processing circuit that are configured to read, code and combine the first signal and the second signal for the purpose of obtaining a signal corresponding to the reflected light among the reflected light and the environment light, which is advantageous to perform the focusing based on the TOF method at a high accuracy (see paragraph 0005 of Wada). 

 	Regarding claim 4, Hynecek and Wada disclose everything claimed as applied above (see claim 3). In addition, Hynecek discloses the array is produced in a semiconductor substrate (Substrate layer 301; see fig. 3 and paragraph 0029) and each pixel is disposed in a well and completely surrounded by a respective and separate capacitive isolation trench, the capacitive isolation trench being lined with an insulating material and filled with a semiconductor filling material (The pixel body region 325 is isolated from a neighboring pixel body by a deep trench isolation region 304 that is filled with a doped polysilicon material, tungsten, or any other suitable conductive material. A third oxide layer 305 may be disposed on the interior walls of the deep trench isolation region 304 to isolate the doped polysilicon material from the pixel body region 325; see fig. 3 and paragraph 0034). 

claim 12, Hynecek discloses everything claimed as applied above (see claim 8). However, Hynecek fails to disclose each pixel in the array of pixels is configured to read, at the read node, a first signal representative of a number of the electrons stored at the electron storage area and a second signal representative of a number of the holes stored at the hole storage area.  
 	On the other hand, Wada discloses to read, at the read node (Items 15 and 16; see fig. 12), a first signal representative of a number of the electrons stored at the electron storage area and a second signal representative of a number of the holes stored at the hole storage area (Recombination unit 15 and output 16; see fig. 12 and paragraph 0005). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hynecek and Wada to provide reading, at the read node, a first signal representative of a number of the electrons stored at the electron storage area and a second signal representative of a number of the holes stored at the hole storage area for the purpose of obtaining a signal corresponding to the reflected light among the reflected light and the environment light, which is advantageous to perform the focusing based on the TOF method at a high accuracy (see paragraph 0005 of Wada). 

 	Regarding claim 13, Hynecek discloses everything claimed as applied above (see claim 12). However, Hynecek fails to disclose each pixel in the array of pixels is further configured to combine the first signal and the second signal; and form an image from combined first and second signals.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hynecek and Wada to provide the combination of the first signal and the second signal; and form an image from combined first and second signals for the purpose of obtaining a signal corresponding to the reflected light among the reflected light and the environment light, which is advantageous to perform the focusing based on the TOF method at a high accuracy (see paragraph 0005 of Wada). 

 	Regarding claim 14, Hynecek discloses everything claimed as applied above (see claim 12). In addition, Hynecek discloses each pixel in the array of pixels is further configured to reset electrical potentials of the photodiode, the well region, the electron storage area, the hole storage area, and the read node to reference values (After the signal voltage level on each capacitor is read out, the floating body FB node and the capacitor 209 are then reset by momentarily turning on the reset transistor 205; see paragraphs 0042-0044).   

claim 15, Hynecek discloses a method for obtaining an image using an image sensor (Image sensor 145; see fig. 1 and paragraph 0015), the method comprising: 
 	generating electron-hole pairs at an array of pixels within the image sensor when photosensitive areas of the array of pixels are illuminated during an illumination (Photodetector 201 converts light into electric charge consisting of electrons and holes (electron-hole pairs); see figs. 2-3 and paragraph 0019); and 
 	operating the image sensor in a global shutter (see paragraphs 0020, 0038-0040, 0045 and abstract) capture mode by 
 		storing, at each pixel of the array of pixels in an electron storage area sheltered from light, a first signal representative of the number of electrons generated in the electron-hole pairs during the illumination (The electrons are temporarily stored in the photodetector 201 and then transferred to a drain via line 216; see paragraph 0038),
 		 storing, at each pixel of the array of pixels in a hole storage area sheltered from light, a second signal representative of the number of holes generated in the electron-hole pairs during the illumination (Integrated holes are used for the detection of all levels of illumination signal and the corresponding hole charge is stored in the vertically-oriented deep trench isolation capacitors; see paragraph 0038). 
 	However, Hynecek fails to expressly disclose transferring the first signal from the electron storage area to a read node and reading the first signal, transferring the second signal to the read node and reading the second signal, combining the first signal and the second signal, and forming an image from combined first and second signals.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hynecek and Wada to provide transferring the first signal from the electron storage area to a read node and reading the first signal, transferring the second signal to the read node and reading the second signal, combining the first signal and the second signal, and forming an image from combined first and second signals for the purpose of obtaining a signal corresponding to the reflected light among the reflected light and the environment light, which is advantageous to perform the focusing based on the TOF method at a high accuracy (see paragraph 0005 of Wada). 

 	Regarding claim 20, Hynecek and Wada disclose everything claimed as applied above (see claim 15). In addition, Hynecek discloses resetting all of the electrical potentials of the pixel to reference values (After the signal voltage level on each capacitor is read out, the floating body FB node and the capacitor 209 are then reset by momentarily turning on the reset transistor 205; see paragraphs 0042-0044).   
Allowable Subject Matter
11. 	Claims 2, 5-7 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
 	Regarding claim 2, the specific limitation of “the third circuit portion is configured to code each first signal and each second signal on a first number of bits, and to code each combined signal on a second number of bits greater than the first number of bits” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record. 

 	Regarding claim 5, the specific limitation of “the second circuit portion includes: a first capacitor connected to the photosensitive area and formed by the well, the insulating material and the filling material that forms the hole storage area; a second capacitor connected between the first capacitor and a reference supply terminal and formed by the filling material, the insulating material and a portion of the substrate external to the pixel; a third capacitor coupled between the second circuit portion and the read node; and the sensor furthermore including a control circuit configured to reset electrical potentials of the photosensitive area, of the hole storage area and of the read node to reference values” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record. 

 	Regarding claims 6-7, they are objected to for depending on claim 5.  	
claim 16, the specific limitation of “the first signal and the second signal are coded on a first number of bits, and wherein the first signal and the second signal are combined so as to obtain a combined signal coded on a second number of bits greater than the first number of bits” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record. 

 	Regarding claims 17-19, they are objected to for depending on claim 16. 


Contact Information
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/15/2021